Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Exchange Act of 1934 Subject Company: Burlington Northern Santa Fe Corporation Commission File No.: 1-11535 On January 20, 2010, Burlington Northern Santa Fe Corporation (“BNSF”) began mailing the following letter to investors in connection with the proposed aquisition by Berkshire Hathaway Inc. of BNSF: January 20, 2010 Dear Fellow Stockholder: According to our latest records, we have not yet received your proxy for the important special meeting of stockholders of Burlington Northern Santa Fe Corporation (“BNSF”) to be held on February 11, 2010 to approve the proposed merger of BNSF with a wholly owned subsidiary of Berkshire Hathaway Inc.Your Board of Directors has unanimously recommended that stockholders vote FOR the proposed merger. Please help your company avoid the expense of further solicitation by voting TODAYby telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the postage-paid envelope provided. Thank you for your cooperation. Very truly yours, Matthew K. Rose Chairman, President and Chief Executive Officer YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES YOU MAY OWN! Remember, you can vote your shares by telephone, or via the Internet. Please follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-456-3463. Additional Information In connection with the proposed transaction, Berkshire Hathaway has filed with the SEC a registration statement that includes a definitive proxy statement of BNSF that also constitutes a prospectus of Berkshire Hathaway relating to the proposed transaction. On or about December 28, 2009, BNSF began mailing the definitive proxy statement/prospectus to stockholders of record as of the close of business on December 18, 2009. Investors are urged to read the definitive proxy statement/prospectus (including any amendments and supplements) and any other relevant documents filed with the SEC because they contain important information about BNSF, Berkshire Hathaway and the proposed transaction. The registration statement and definitive proxy statement/prospectus and other documents relating to the proposed transaction can be obtained free of charge from the SEC’s Web site at www.sec.gov, Berkshire Hathaway’s Web site at www.berkshirehathaway.com and BNSF’s Web site at www.bnsf.com. In addition, these documents can also be obtained free of charge from Berkshire Hathaway upon written request to the Corporate Secretary or by calling 402-346 1400, or from
